                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

  UNITED STATES OF AMERICA,                         )
                                                    )
                                  Plaintiff,        )
                                                    )
  v.                                                )
                                                    )                    No. 3:19-CR-57-TAV-DCP
                                                    )
  BENJAMIN ASHAWN MOSELEY,                          )
                                                    )
                                  Defendant.        )


                                   MEMORANDUM AND ORDER

            This case is before the Court on Defendant Benjamin Moseley’s Motion to Continue

  Trial [Doc. 267], filed on July 31, 2020, and referred [Doc. 270] to the undersigned on August 7,

  2020.     See 28 U.S.C. § 636(b).       The undersigned appointed [Doc. 219] new counsel for

  Defendant Moseley on March 23, 2020. Defendant Moseley now asks the Court to continue the

  August 11, 2020 trial date, stating defense counsel needs additional time to review the

  voluminous discovery, to confer with the Defendant, and to prepare for trial. The motion states

  that counsel has explained the right to a speedy trial to the Defendant, who understands that all

  the time between the filing of his motion and the new trial date is fully excludable. The motion

  also relates that the Government does not object to the requested continuance. The parties have

  conferred with Chambers and agreed on new trial date of December 1, 2020.

            The Court finds the Defendant’s motion to continue the trial is unopposed by the

  Government and well-taken.1 The Court also finds that the ends of justice served by granting a

  continuance outweigh the interest of the Defendant and the public in a speedy trial. 18 U.S.C. §



  1
      The Court notes that Defendant Moseley is the sole defendant proceeding to trial in this case.


Case 3:19-cr-00057-TAV-DCP Document 274 Filed 08/18/20 Page 1 of 3 PageID #: 1367
  3161(h)(7)(A). The Court substituted Attorney Jonathan S. Wood as counsel for Defendant

  Moseley on March 23, 2020. Counsel states that the discovery in this case is voluminous and

  that he needs additional time to complete his review the discovery, to confer with his client, and

  to prepare the case for trial. The Court finds that restrictions and changed circumstances relating

  to the COVID-19 pandemic have slowed communications and trial preparations in this case. The

  Court also finds that without a continuance, defense counsel would not have the reasonable time

  necessary to prepare for trial, despite counsel’s exercise of due diligence. See 18 U.S.C. §

  3161(h)(7)(B)(iv).

         The Defendant’s unopposed motion [Doc. 267] to continue the trial date is GRANTED,

  and the trial is reset to December 1, 2020. The Court finds that all the time between the filing of

  the motion for a continuance on July 31, 2020, and the new trial date of December 1, 2020, is

  fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C.

  § 3161(h)(1)(D) & -(7)(A)-(B). The parties agreed to a new schedule in this case, which is set

  out in detail below.

         Accordingly, it is ORDERED as follows:

                 (1) The Defendant’s Motion to Continue Trial [Doc. 267] is
                 GRANTED;

                 (2) The trial of this matter is reset to commence on December 1,
                 2020, at 9:00 a.m., before the Honorable Thomas A. Varlan,
                 United States District Judge;

                 (3) All time between the filing of the motion on July 31, 2020,
                 and the new trial date of December 1, 2020, is fully excludable
                 time under the Speedy Trial Act for the reasons set forth herein;

                 (4) The deadline for concluding plea negotiations and providing
                 reciprocal discovery is extended to November 2, 2020;

                 (5) Motions in limine must be filed no later than November 16,
                 2020;

                                                  2

Case 3:19-cr-00057-TAV-DCP Document 274 Filed 08/18/20 Page 2 of 3 PageID #: 1368
              (6) The parties are to appear before the undersigned for a final
              pretrial conference on November 17, 2020, at 11:00 a.m.; and

              (7) Requests for special jury instructions, supported by citations to
              authority pursuant to Local Rule 7.4., shall be submitted to the
              District Judge by November 20, 2020.

        IT IS SO ORDERED.

                                                    ENTER:


                                                    _________________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge




                                               3

Case 3:19-cr-00057-TAV-DCP Document 274 Filed 08/18/20 Page 3 of 3 PageID #: 1369
